On Rehearing.
The appellants in their motion for rehearing complain that the original opinion failed to “discuss the fact that this was a night-time accident; that the driver of the defendants’ truck came over, the crest of the hill to be confronted with lights of a vehicle approaching on the wrong side of the highway; that under the speed of the two vehicles, as found by the jury, not over two or three seconds could have elapsed from the time the ambulance came over the hill until the collision, and that therefore there was absolutely no last clear chance, with time for deliberation and judgment, for the driver of the ambulance to avoid the accident.”
The accident in question occurred at night and both automobiles had their headlights burning.
The appellants’ witness, Everett Brandon, State Highway officer who drew the plat shown in our original opinion, was asked to measure, on the ground, the distance from the crest of the hill to the place of the accident. After he made the measurements on the ground, appellants again placed him on the stand arid he then testified: “Q. Will you tell the jury what measurements you made oiit there and the extent of those measurements? A. The part that he asked me to take the measure on, was about a hundred yards. The distance from the crest of this hill to the point of this impact where the accident occurred.”
We are of the opinion that, the ambulance driver having driven at least 300 feet ■after he could have seen the appellees’ automobile, and having put on his brakes with enough pressure to skid his casings for 64 feet before the collision, and the accident having occurred at night, the evidence fully raised the issue of discovered peril for the jury; and since the ambulance proceeded 236 feet from the crest of the hill toward appellees’ automobile before he put on the brakes sufficiently to skid the tires 64 feet to the place of the accident, the jury finding of no proper lookout does not conflict with the findings on discovered peril.
The motion for rehearing is overruled.